—In a custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Garvey, J.), dated February 10, 1997, finding him in contempt of court for failing to comply with an order of the same court dated August 3, 1995, and sentencing him to five Sundays of community service.
Ordered that the order is affirmed, without costs or disbursements.
*770Following a hearing, the Family Court properly determined that the appellant father had violated a provision of a custody and visitation order dated August 3, 1995, which required him to secure a life insurance policy in the amount of $150,000 on behalf of his daughter. The evidence at the hearing, held a year and a half after the date of the order, established that the father had not yet procured a valid life insurance policy. The court correctly concluded that the father’s initial payment on a policy made three weeks before the hearing, for which he was giving a “conditional receipt”, did not satisfy the requirements in the order since the policy had not yet become effective.
The father received meaningful and effective representation at the hearing (see, Matter of Erin G., 139 AD2d 737). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.